NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
9. (currently amended) A method for a single operator to replace tires on a set of wheel assemblies, implemented with a tire changer machine including a clamping assembly configured to receive a wheel rim, a drive assembly configured to rotate the wheel rim about an axis, a plurality of tools selectively positionable to mount a tire on a wheel rim and demount a tire from a wheel rim, a control system configured to coordinate the 
securing an initial wheel assembly to said clamping assembly; 
in response to an operator instruction together with an indication of continued operator presence, coordinating actuation said plurality of tools with said control system to demount a first discard tire from said initial wheel assembly, and to mount a first replacement tire to said initial wheel assembly;
removing said initial completed wheel assembly from said clamping assembly; 
securing a next wheel assembly to said clamping assembly; 
in response to an operator “same as last” instruction, coordinating actuation of said plurality of tools with said control system to demount a next discard tire from said next wheel assembly without a required indication of continued operator presence; 
mounting a next replacement tire to said next wheel assembly; 
removing said next completed wheel assembly from said clamping assembly; and


The examiner has amended claim 9 to replace “tore” with    –tire-.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding the tire changer machine of claim 1:  …a control system configured to coordinate operation of the plurality of tools; a control input element configured to be selectively operable by a human operator to direct said control system to complete a tire demount procedure under operator
supervision for an initial wheel assembly in a set of wheel assemblies; and wherein the control system is further configured to coordinate the plurality of tools to complete, responsive to an operator command input through said control input element, an automated tire demount procedure without operator supervision for at least a second wheel assembly in said set of wheel assemblies subsequent to a successful completion of said tire demount procedure under operator supervision for said initial wheel assembly;  Regarding the method of claim 9:  securing an in response to an operator instruction together with an indication of continued
operator presence, coordinating actuation said plurality of tools with said control system to demount a first discard tire from said initial wheel assembly, and to mount a first 
replacement tire to said initial wheel assembly; removing said 
initial completed wheel assembly from said clamping assembly; securing a next wheel assembly to said clamping assembly; in response to an operator “same as last” instruction, coordinating actuation of said plurality of tools with said control system to demount a next discard tire from said next wheel assembly without a required indication of continued operator presence;
mounting a next replacement tire to said next wheel assembly;
removing said next completed wheel assembly from said clamping assembly; and repeating said steps of securing a next wheel
assembly, coordinating in response to an operator “same as next instruction”, mounting a next replacement tire, and removing a next wheel assembly for each remaining wheel assembly in said set of wheel assemblies; and, Regarding the method of claim 14:  for a discard-tire wheel assembly in said set of wheel assemblies, completing, with the tire changer machine, a tire demount procedure under supervision of said single operator; upon completion  of said tire demount procedure, completing with said single operator and said tire changer machine, a initiating, with the tire changer, said automated tire demount procedure for a next discard-tire wheel assembly in said set, said automated tire demount procedure proceeding without supervision of said single operator; conducting with said single operator, during said automated tire demount procedure, a wheel balance procedure with said wheel balancer machine for an unbalanced replacement-tire wheel assembly in said set to yield a balanced replacement-tire wheel assembly for said set; upon completion of said automated tire demount procedure for said next discard-tire wheel assembly, completing with said single operator and said tire changer machine, said replacement tire mount procedure to assemble a next unbalanced replacement-tire wheel assembly for said set; repeating said sequence of initiating, conducting, and completing steps with each remaining discard-tire wheel assembly in said set, has neither been disclosed nor suggested, in part, whole or combination, by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/David B. Thomas/
Primary Examiner, Art Unit 3723
/DBT/